UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C., 20549 FORM 10-QSB/A [X]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the quarterly period endedMarch 31, 2008 [ ]Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act (Mark One) Commission File No. 001-16381 INTEGRATED MEDIA HOLDINGS, INC. (Exact name of registrant as specified in its charter) Doing Business As ARRAYIT COMPANY Delaware 76-0600966 (State of other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 524 East Weddell Drive Sunnyvale, CA 94089 (Address of Principal Executive Office) (Zip Code) Registrant’s telephone number, including area code: (408) 744-1331 Securities registered pursuant to Section 12 (b) of the Act:NONE Securities registered pursuant to Section 12 (g) of the Act: Common Stock $0.001 par value Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No [] APPLICABLE ONLY TO CORPORATE ISSUERS The number of shares of the issuer’s common equity outstanding as of August 19, 2008was approximately 16,284,210shares of common stock, par value $.001. Transitional Small Business Disclosure Format: Yes []Noþ EXPLANTORY NOTE Integrated Media Holdings, Inc (“IMHI”, the “Company,” “we,” “us,” or “our”) is filing this Form 10-QSB/A (the “Amended Report”) to its Quarterly Report on Form 10-QSB for its quarterly period ended March 31, 2008, originally filed with the US Securities and Exchange Commission (“SEC”) on May 20, 2008(the “Original Filing”), to amend and restate its Balance Sheet (Unaudited), Statements of Operations (Unaudited) and Notes to Financial Statements (Unaudited). In connection with the Company’s audit of TeleChem International, Inc. for the years ended December 31, 2007 and 2006, Management uncovered the following a) The status of the Pediatrix legal suit as more fully described in Note 6 above, continued to remain in mediation and therefore Management determined it was no-longer appropriate to defer legal costs associated with the defence of the legal suit. b) On May 19, 2008 the Company incurred a default judgement for outstanding invoices including interest thereon, relating to prior periods. c) Warrants issued on January 19, 2008 were not reflected in the financial statements for the three months ended March 31, d) Reverse merger accounting was refined. Except as discussed above and set forth in the Amended Report, we have not modified or updated disclosures presented in the Original Filing, except as required to reflect the effects of the Restatement. Accordingly, this Amended Report does not reflect events occurring after our Original Filing or modify or update those disclosures affected by subsequent events, except as specifically referenced herein. Information not affected by the restatement is unchanged and reflects the disclosures made at the time of the Original Filing. -1- INDEX TO FORM 10-QSB FILING FOR THE QUARTER ENDED MARCH 31, 2008 TABLE OF CONTENTS Item Page PART I Item 1. FINANCIAL STATEMENTS AND NOTES 04 Item 2. MANAGEMENT'S DISCUSSION AND ANALYSIS 16 Item 3. CONTROLS AND PROCEDURES 20 Part II Item 1 LEGAL PROCEEDINGS 21 Item 2 CHANGES IN SECURITIES 21 Item 3. DEFAULTS UPON SENIOR SECURITIES 21 Item 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 21 Item 5 OTHER INFORMATION 22 Item 6 EXHIBITS AND REPORTS ON FORM 8-K 22 Signatures 23 -2- This report contains trademarks and trade names that are the property of Integrated Media Holdings, Inc. and its subsidiaries, and of other companies, as indicated. FORWARD-LOOKING STATEMENTS Portions of this Form 10-QSB, including disclosure under “Management’s Discussion and Analysis or Plan of Operation,” contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), Section 21E of the Securities and Exchange Act of 1934, as amended (the “Exchange Act”), and the Private Securities Litigation Reform Act of 1995, as amended. These forward-looking statements are subject to risks and uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from the results, performance or achievements expressed or implied by the forward-looking statements. You should not unduly rely on these statements. Forward-looking statements involve assumptions and describe our plans, strategies, and expectations. You can generally identify a forward-looking statement by words such as may, will, should, expect, anticipate, estimate, believe, intend, contemplate or project.
